Title: John Adams to James Warren, 12 Dec. 1785
From: Adams, John
To: Warren, James


          
            
              Dear Sir
            
            

              Grosvenor Square

              Decr 12. 1785
            
          

          Your Favour of October 6. I recd but
            Yesterday. I had before written very fully to Mr Jay, a recommendation of your son to be
            Consull at Lisbon, and desired him to communicate it to the Members of Congress. I will
            write also to Mr Jefferson, and wish very heartily that he may be appointed. He is a
            modest and ingenious Man, and independently of the Merits of his Family, which are equal
            to any I know, his Pretensions personal are better than any one in Competition that I
            have heard of. There is a Probability of a Treaty with Portugal, but these Negotiations
            are so slow and capricious that I can never depend upon any Thing till it is signed and
            sealed. I will forward the Letter inclosed as I have before, to Winslow, in the
            Dispatches of the Chevalier De Pinto the Portuguese Minister, with whom I have the
            Pleasure of an agreable Acquaintance. He is a Man of Merit and offers me every civility
            in his Power. The Danger of the Letters being opened will be less in this Way than by
            the Post or any other Conveyance in my Power.
          I admire the Spirit of the Massachusetts Navigation Act but cannot
            pretend to judge of the Ability of the state to Support it.— — —It is thought by many
            that it would be better to confine it to British ships and Goods, or to those Nations
            who have no Treaty of Commerce with Us.—The French ordinance giving a Bounty of ten
            Livres a Quintal upon Fish of the French Fishery imported into their own Islands, or
            sold in the Marketts of Spain, Portugal or Italy, and laying a Duty of five Livres upon
            foreign Fish in their Islands is suspected to be in Retaliation, for our Navigation Act.
            I dont know whether it is good Policy to begin a commercial Conflict with commercial
            nations with whom We have Treaties, if it is possible to distinguish between their Goods
            & British as no doubt it is between their ships. Mr
            Boylston, took Passage in his own ship for France and has there sold here Cargo. Mr Barrett is arrived there, and I hope they will be able to
            open the Trade in that Article.— — —What the British Ministry will do, I know not and
            cannot expect to know till the session of Parliament. If they can Support their own
            Sperma Cati Fishery and We cannot find a Markett in France, they will continue the high
            duty.— —
          The Agents are gone, to Madrid, in their Way to Algiers,. I have a
            Letter from one of them at Bayonne.
          With great Regard your Friend & / sert

          
            
              John Adams
            
          
        